Title: From John Adams to François Adriaan Van der Kemp, 8 March 1802
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy March 8th 1802

I now return your remarks on Jefferson and Buffon. If I had your permission I would communicate them to the American Academy of Arts & sciences. I think them valuable. The panegyricks upon these philosophers are however too sublime for the region of New England, and would diminish the useful influence of your observations. I sent your letter to Livingston sometime agoI am as usual
